Case 1:20-cv-00270-JRN Document 16 Filed 01/04/21 Page 1of1

FILED

JAN 04 2021

CLERK US DISTRICT COURT
oe DISTBI TEXAS

DEPUTY CLERK

U.S. Postal Service”

 
 

CERTIFIED MAIL® RECEIPT

Domestic Mall Only

Clerk, Travis County
250th District Court
P.O. Box 1748
Austin, TX 78767

VJ

 

Certified Mall Fee

 

Services & Fees (check box, add fee as appropriate)
(Cl Retum Receipt hardcopy) $

Di Retum Receipt (electronic) Sa Postmark
Cl Cortiied Mail Restricted Detvery  $__ >. Here
(D1 Adult Signature Required $
CIAdutt Signature Restricted Dellvery $

Postage

$
Total Postage and Foes
i

Sent To

Remand Order #
1:20-cv-00270-JRN

 

 

 

 

 

   
 

7020 1290 OO02 1beb 27os5

Cily, Siata, ZiP+4*

 

  

PS Form 3800, April 2015 PSN 7530-02-000-0047 See Reverse for Instructions

  
